internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no district_director tam-117215-99 cc dom it a b2 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer number n number o issue s are food and beverages provided by taxpayer to its independent_contractor representatives at national and regional meetings subject_to the partial deduction disallowance of sec_274 of the internal_revenue_code do the exceptions to the sec_274 partial deduction disallowance for a de_minimis_fringe_benefits or b recreational or social activities for employees apply conclusion s the food and beverages provided by taxpayer to independent_contractor representatives at national and regional meetings are subject_to the partial deduction disallowance of sec_274 none of the exceptions to the partial deduction disallowance apply facts taxpayer is a brokerage firm that does business through approximately n broker representatives in approximately o locally owned and operated branch offices taxpayer treats the brokers as independent contractors for tax purposes during each of the tax years in question taxpayer held four regional sales and education conferences a national sales and education conference and a top producers conference the purposes of the conferences were to promote taxpayer’s products and services and provide educational presentations that satisfy the national association of securities dealers’ continuing education requirements for brokers the conferences included programs and presentations relating to developments in the industry new product lines and sales ideas and techniques the regional conferences lasted three days and two nights the top producers’ conferences lasted four days and three nights and the national conferences lasted five days and four nights each representative was invited to one regional conference and the national conference taxpayer invited representatives who satisfied certain performance quotas to the top producers' conference representatives typically attended one regional conference and the national conference each representative attending a conference was allowed to invite a spouse or other guest at each conference taxpayer provided breakfast and lunch to the representatives but not their guests each day at no charge taxpayer provided lunch for attendees because time constraints did not allow attendees to leave the premises for lunch the short lunch period provided scheduling flexibility allowed attendees to network and encouraged attendees to interact with one another and share individual insights and personal experiences at both the regional and national conferences taxpayer paid for two cocktail parties at which food and beverages were served the cocktail parties were open to attendees and guests and also were attended by conference organizers event sponsors representatives of companies whose products are distributed by taxpayer and industry representatives generally conference speakers on industry issues the cocktail parties provided a place for the attendees and their guests to meet and for attendees to discuss the day's topics and ask questions the breakfasts lunches and cocktail parties were generally catered by the hotel hosting the conference at the regional conferences industry sponsors took the representatives and their guests to dinner at an outside location the sponsors not the taxpayer paid for these dinners at the national conferences taxpayer and industry sponsors each hosted two dinners for the representatives and their guests similarly at the top producers’ conferences taxpayer and industry sponsors each hosted a dinner for the representatives and their guests taxpayer knew the identity of each representative and the number of guests attending each conference additionally taxpayer knew the aggregate cost of food and beverages provided at each conference the aggregate cost of food and beverages provided ranged from dollar_figure per representative at one conference to dollar_figure per representative at another conference taxpayer did not include the value of food and beverages provided to each representative at conferences in the amount of taxable compensation reported on forms furnished by taxpayer to the representatives on its tax returns for the years in question taxpayer deducted the full cost of the meals and cocktail parties provided at the conferences less the cost of meals and entertainment provided to guests of attendees without applying the deduction disallowance of sec_274 law sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business however a deduction otherwise allowable under sec_162 may be subject_to disallowance or reduction by sec_274 sec_274 limits the deduction for any expense for food or beverages to of the amount that otherwise would be allowable under sec_162 however sec_274 excludes certain expenses from the application of sec_274 including a expenses described in sec_274 or and b expenses for food or beverages excludable from the recipient's gross_income under sec_132 by reason of sec_132 relating to de_minimis fringes sec_274 describes expenses for recreational social or similar activities primarily for the benefit of employees other than highly compensated employees sec_1_274-2 states that the exception provided in sec_274 applies to usual employee benefit programs such as christmas parties annual picnics and athletic_facilities that are available to employees generally sec_61 provides that gross_income includes all income from whatever source derived including compensation_for services fees commissions fringe_benefits and similar items sec_1_61-21 provides that a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit if a fringe benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider sec_132 excludes from gross_income the value of a de_minimis_fringe benefit as defined in sec_132 sec_1_132-6 provides however that a fringe benefit not satisfying the definition in sec_132 for exclusion under sec_132 is includible in the employee’s gross_income unless excluded under a provision other than sec_132 pursuant to sec_132 the term de_minimis_fringe means any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer's employees so small as to make accounting for it unreasonable or administratively impracticable sec_1_132-6 provides that generally the frequency with which similar fringes are provided by the employer to the employer's employees is generally determined by reference to the frequency with which the employer provides the fringes to each individual employee rather than to the employer's workforce as a whole employee- measured frequency however sec_1_132-6 provides that where it would be administratively difficult to determine frequency with respect to individual employees the frequency with which the employer provides similar fringes is determined by reference to the frequency with which the employer provides the fringes to the workforce as a whole employer-measured frequency sec_1_132-6 provides that unless excluded by a provision of the internal_revenue_code other than sec_132 the value of any fringe benefit that would not be unreasonable or administratively impracticable to account for is includable in the employee's gross_income sec_1_132-6 provides examples of de_minimis_fringe_benefits that are excludable from an employee’s gross_income these include occasional typing of personal letters by a company secretary occasional personal_use of an employer's copying machine occasional cocktail parties group meals or picnics for employees and their guests traditional birthday or holiday gifts of property not cash with a low fair_market_value occasional theater or sporting event tickets coffee doughnuts and soft drinks local telephone calls and flowers fruit books or similar_property provided to employees under special circumstances eg on account of illness outstanding performance or family crisis sec_1_132-6 provides examples of fringe_benefits that are not excludable from an employee’s gross_income as de_minimis these include season tickets to sporting or theatrical events the commuting use of an employer-provided automobile or other vehicle more than one day a month membership in a private country club or athletic facility regardless of the frequency with which the employee uses the facility and use of employer-owned or leased facilities such as an apartment hunting lodge boat etc for a weekend sec_1_132-1 provides that for purposes of sec_132 relating to de_minimis fringes the term employee means any recipient of a fringe benefit consequently recipients of de_minimis fringes who are treated as independent contractors may be eligible to exclude the value of the benefits from their gross_income analysis taxpayer asserts that its deduction for the cost of food and beverages provided to its representatives who attended one or more of its conferences is not subject_to the partial_disallowance of sec_274 because the food and beverages either constitute a de_minimis_fringe benefit or are social activities within the meaning of sec_274 de_minimis_fringe_benefits the taxpayer’s representatives performed services for the taxpayer and attended one or more conferences at which they received the food and beverages that the taxpayer seeks to classify as de_minimis_fringe_benefits although they are treated as independent contractors by the taxpayer the representatives would be eligible to exclude these fringe_benefits from their gross incomes under sec_132 if the provisions of sec_132 are satisfied sec_1_132-1 whether a benefit qualifies as a de_minimis_fringe depends on the facts and circumstances of a particular case generally the value of the benefit and the frequency with which taxpayer provided similar fringe_benefits to taxpayer's representatives are relevant considerations in this case as part of a multi-day conference the taxpayer provided each attendee a package of food and beverages consisting at least of breakfast lunch snacks and cocktails therefore in determining the value and frequency with which similar benefits are provided to employees we conclude that the benefit properly to be considered here is the food and beverages provided to each representative during each multi-day conference additionally the value of food and beverages provided to each representative included the food and beverages provided to the representative’s spouse or guest see sec_1_61-21 since taxpayer knew the identity of each representative attending a particular conference it would not have been administratively difficult for taxpayer to determine the frequency with which taxpayer provided the benefit to each individual representative consequently the frequency with which taxpayer provided the benefit must be determined with respect to each individual representative in accordance with the employee-measured standard of sec_1_132-6 in this case taxpayer invited each representative to a regional conference and the national conference and invited select representatives to the top producers’ conference thus an individual representative might attend at most three conferences a year this maximum frequency of three times a year would not preclude treating the benefit as de_minimis if the aggregate value of food and beverages provided to each representative and guest attending a particular conference was so small as to make accounting for it unreasonable or administratively impracticable however the pro_rata value of food and beverages that taxpayer provided to each representative per conference dividing taxpayer's cost by the total number of attendees ranged from dollar_figure to dollar_figure even the lowest value dollar_figure exceeds an amount that would reasonably be considered to be de_minimis it would not be unreasonable or administratively impracticable for taxpayer to account for this amount under the circumstances of this case the benefit provided to associates attending even one multi-day conference is more like the use of employer-owned facilities for a weekend not a de_minimis_fringe than an occasional group meal or cocktail party we conclude that the value of the food and beverages that taxpayer provided to its representatives at the conferences was not a de_minimis_fringe benefit although not necessary to the discussion in this memorandum it appears that even if sec_132 does not exclude the fringe_benefits here from the representatives incomes sec_132 relating to working_condition_fringe_benefits as defined in sec_132 would exclude some or all of the benefits from their incomes social activities for employees we also conclude that sec_274 does not apply to taxpayer's expenses sec_274 applies only to expenses for recreational social or similar activities for employees not for independent contractors as taxpayer treated the majority of its representatives even if the representatives were taxpayer's employees the activities were available only to the limited group of individuals who worked as brokers and not to taxpayer's employees generally see f v finally taxpayer has asserted that the meals and cocktail parties served a significant business_purpose thus they were not recreational or social in nature we have considered the other exceptions in sec_274 to sec_274 but none apply under the facts presented thus taxpayer's deduction for the cost of food and beverages provided to its representatives at its sales and educational conferences is subject_to the partial deduction disallowance of sec_274 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
